Title: From James Madison to Richard Rush, 5 April 1821
From: Madison, James
To: Rush, Richard


                
                    Dear Sir
                    Montpellier apl. 5. 1821
                
                This will be presented by John P. Wilson Esqr. of this State. I cannot speak of his worth from personal knowlege, but it is well vouched to me by a friend on whom I can entirely rely. He avails himself of resources & a leisure which enable him to indulge his curiosity in a trip to Europe; and he will be so much gratified by being made known to you that I can not refuse him a line of introduction. Yours with the highest esteem
                
                    James Madison
                
            